DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statement filed on 10/28/2021 has been entered. Claims 1-20 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-8, 10-15, 17-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11, 068,761. Although the claims at issue are not identical, they are not patentably distinct from each other because they essentially recite the same limitations.
Claim 1 is rejected in view of claim 1 of the ‘761 patent in that they recite:
Claim 1 of the Application
Claim 1 of the ‘761 Patent
1. A product tag, comprising: 
5an antenna configured to receive a radio-frequency (RF) signal; 

memory configured to store a set of location information specifying different document locations a control circuit, coupled to the antenna and the memory, configured to: 

select location information in the set of location information 10corresponding to a document location in the document locations based at least in part on the received RF signal; and 

present the selected location information.
1. A computer, comprising: 
a network interface configured to communicate with an electronic device; 

a processor; and 

memory configured to store program instructions, wherein, when executed by the processor, the program instructions cause the computer to perform operations comprising: 

obtaining information specifying multiple document locations associated with a product based at least in part on different environmental conditions of the product; generating a product tag for the product, wherein the product tag comprises location information specifying the document locations, given location information is associated with at least a given functional ink or is associated with a given state of a circuit in the product tag that is configured to respond to a given environmental condition, and the environmental conditions for different functional inks or different states of the circuit are different, such that, at a given time, the product tag is configured to present location information for a given one of the document locations, and wherein generating the product tag comprises selecting the location information based at least in part on capabilities of the functional inks, the states of the circuit, or both; and 

providing additional information specifying the product tag to the electronic device.


As can be seen, though the claim languages are not identical, it would have been obvious 
that claim 1 of the ‘761 patent recites all essential limitations of claim 1 of the instant application. Thus, the patent protections have been granted to the earlier filed patent application. 
	Claim 2 is rejected in view of claims 1 and 17 of the ‘761 patent. 
	Claim 3 is rejected in view of claims 1 and 17 of the ‘761 patent. 
	Claim 4 is rejected in view of claims 1 and 17 of the ‘761 patent. 
	Claim 5 is rejected in view of claim 3 of the ‘761 patent. 
	Claim 7 is rejected in view of claim 2 of the ‘761 patent. 
	Claim 8 is rejected in view of claims 2 and 13 of the ‘761 patent. 
	Claim 10 is rejected in view of claim 14 of the ‘761 patent. 
	Claim 11 is rejected in view of claims 1 and 13 of the ‘761 patent. 
	Claim 12 is rejected in view of claims 1 and 19 of the ‘761 patent. 
	Claim 13 is rejected in view of claim 11 of the ‘761 patent. 
	Claim 14 is rejected in view of claims 1, 2 and 17 of the ‘761 patent. 
	Claim 15 is rejected in view of claim 3 of the ‘761 patent. 
	Claim 17 is rejected in view of claim 2 of the ‘761 patent. 
	Claim 18 is rejected in view of claims 2 and 13 of the ‘761 patent. 
	Claim 20 is rejected in view of claims 1 and 17 of the ‘761 patent. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-8 and 10-18 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Espinosa (Espinosa – 2019/0156079).
Regarding claims 1 and 14, Espinosa discloses a product tag, comprising: 
5an antenna configured to receive a radio-frequency (RF) signal (Espinosa; figures 5, 6, 12. 14. 15; par. 0092, 0094, 0095 – computer, network interface, processor, memory; Figures 1, par. 0002, 0003, 0012, 0032, 0036, 0039, 0040, 0041, 0042, 0043, 0044 – RFID tag, antenna, antenna 10, sensor portion 11, tag 9, circuit/memory); 
memory configured to store a set of location information specifying different document locations a control circuit, coupled to the antenna and the memory (Espinosa; figures 5, 6, 12. 14. 15; par. 0092, 0094, 0095 – computer, network interface, processor, memory), configured to: 
select location information in the set of location information 10corresponding to a document location in the document locations based at least in part on the received RF signa (Espinosa; figures 1; par. 0003. 0005, 0032, 0038, 0094, 0111, 0112 – tag 9, sensor 11, sensors, affix a tag to a product, machine readable code includes a QR code which can store URLs for document locations, implementing sensors for sensing different environmental conditions including: temperature, time, humidity, time, density, etc., encoding data, tag can be generated, the use of URLs imply the use of database and memory for storing URL information; par. 0102, - retrieve information from memory includes tracking, monitoring, reporting product, or ambient conditions/freshness of the product; par. 0040, 0041. 0111. 0113, claim 3 – sensor portion 11 can be RFID sensor; par. 0002, 0003, 0004, 0005, 0032, 0035, 0037, 0052, 0053 – identifying RFID tags, tags and sensors are manufactured with unique identification number; par. 0002, 0035, 0039, 0111 – active, passive, hybrid tag wherein operating voltage and communication parameters for each type of tag is specified by ISO standards); and 
present the selected location information (Espinosa; figures 1; par. 0003. 0005, 0032, 0038, 0094, 0111, 0112 – tag 9, sensor 11, sensors, affix a tag to a product, machine readable code includes a QR code which can store URLs for document locations, implementing sensors for sensing different environmental conditions including: temperature, time, humidity, time, density, etc., encoding data, tag can be generated, the use of URLs imply the use of database and memory for storing URL information; par. 0102, - retrieve information from memory includes tracking, monitoring, reporting product, or ambient conditions/freshness of the product; par. 0040, 0041. 0111. 0113, claim 3 – sensor portion 11 can be RFID sensor; par. 0002, 0003, 0004, 0005, 0032, 0035, 0037, 0052, 0053 – identifying RFID tags, tags and sensors are manufactured with unique identification number; par. 0002, 0035, 0039, 0111 – active, passive, hybrid tag wherein operating voltage and communication parameters for each type of tag is specified by ISO standards).  
Regarding claim 2, Espinosa discloses the product tag of claim 1, wherein the product tag comprises a display; and wherein the presenting comprises displaying the selected location information 15on the display (Espinosa; figures 1; par. 0003. 0005, 0032, 0038, 0094, 0111, 0112 – tag 9, sensor 11, sensors, affix a tag to a product, machine readable code includes a QR code which can store URLs for document locations, implementing sensors for sensing different environmental conditions including: temperature, time, humidity, time, density, etc., encoding data, tag can be generated, the use of URLs imply the use of database and memory for storing URL information; par. 0102, - retrieve information from memory includes tracking, monitoring, reporting product, or ambient conditions/freshness of the product; par. 0040, 0041. 0111. 0113, claim 3 – sensor portion 11 can be RFID sensor; par. 0002, 0003, 0004, 0005, 0032, 0035, 0037, 0052, 0053 – identifying RFID tags, tags and sensors are manufactured with unique identification number; par. 0002, 0035, 0039, 0111 – active, passive, hybrid tag wherein operating voltage and communication parameters for each type of tag is specified by ISO standards; par. 0036, 0041, 0043, 0066, 0071, 0075 - display).  
Regarding claim 5, Espinosa discloses the product tag of claim 1, wherein the set location information comprises a one-dimensional (TD) barcode, a two-dimensional (2D) barcode, or a Quick Response (QR) code (Espinosa; figures 1; par. 0003. 0005, 0032, 0038, 0094, 0111, 0112 – tag 9, sensor 11, sensors, affix a tag to a product, machine readable code includes a QR code which can store URLs for document locations, implementing sensors for sensing different environmental conditions including: temperature, time, humidity, time, density, etc., encoding data, tag can be generated, the use of URLs imply the use of database and memory for storing URL information; par. 0102, - retrieve information from memory includes tracking, monitoring, reporting product, or ambient conditions/freshness of the product; par. 0040, 0041. 0111. 0113, claim 3 – sensor portion 11 can be RFID sensor; par. 0002, 0003, 0004, 0005, 0032, 0035, 0037, 0052, 0053 – identifying RFID tags, tags and sensors are manufactured with unique identification number; par. 0002, 0035, 0039, 0111 – active, passive, hybrid tag wherein operating voltage and communication parameters for each type of tag is specified by ISO standards; par. 0036, 0041, 0043, 0066, 0071, 0075 - display).  
	Regarding claim 6, Espinosa discloses t25he product tag of claim 1, wherein first location information in the set of location information indicates that a product associated with the product tag is authentic and second location information in the set of location information indicates that the product is not authentic (Espinosa; figures 1; par. 0003. 0005, 0032, 0038, 0094, 0111, 0112 – tag 9, sensor 11, sensors, affix a tag to a product, machine readable code includes a QR code which can store URLs for document locations, implementing sensors for sensing different environmental conditions including: temperature, time, humidity, time, density, etc., encoding data, tag can be generated, the use of URLs imply the use of database and memory for storing URL information; par. 0102, - retrieve information from memory includes tracking, monitoring, reporting product, or ambient conditions/freshness of the product; par. 0040, 0041. 0111. 0113, claim 3 – sensor portion 11 can be RFID sensor; par. 0002, 0003, 0004, 0005, 0032, 0035, 0037, 0052, 0053 – identifying RFID tags, tags and sensors are manufactured with unique identification number; par. 0002, 0035, 0039, 0111 – active, passive, hybrid tag wherein operating voltage and communication parameters for each type of tag is specified by ISO standards; par. 0036, 0041, 0043, 0066, 0071, 0075 - display).  
Regarding claim 7, Espinosa discloses the product tag of claim 1, wherein the document locations comprise a 30uniform resource location (URL), a uniform resource identifier (URI), or both (Espinosa; figures 1; par. 0003. 0005, 0032, 0038, 0094, 0111, 0112 – tag 9, sensor 11, sensors, affix a tag to a product, machine readable code includes a QR code which can store URLs for document locations, implementing sensors for sensing different environmental conditions including: temperature, time, humidity, time, density, etc., encoding data, tag can be generated, the use of URLs imply the use of database and memory for storing URL information; par. 0102, - retrieve information from memory includes tracking, monitoring, reporting product, or ambient conditions/freshness of the product; par. 0040, 0041. 0111. 0113, claim 3 – sensor portion 11 can be RFID sensor; par. 0002, 0003, 0004, 0005, 0032, 0035, 0037, 0052, 0053 – identifying RFID tags, tags and sensors are manufactured with unique identification number; par. 0002, 0035, 0039, 0111 – active, passive, hybrid tag wherein operating voltage and communication parameters for each type of tag is specified by ISO standards; par. 0036, 0041, 0043, 0066, 0071, 0075 - display).  
Regarding claim 8, Espinosa discloses the product tag of claim 1, wherein the RF signal specifies an identifier associated with the product tag or the product (Espinosa; figures 1; par. 0003. 0005, 0032, 0038, 0094, 0111, 0112 – tag 9, sensor 11, sensors, affix a tag to a product, machine readable code includes a QR code which can store URLs for document locations, implementing sensors for sensing different environmental conditions including: temperature, time, humidity, time, density, etc., encoding data, tag can be generated, the use of URLs imply the use of database and memory for storing URL information; par. 0102, - retrieve information from memory includes tracking, monitoring, reporting product, or ambient conditions/freshness of the product; par. 0040, 0041. 0111. 0113, claim 3 – sensor portion 11 can be RFID sensor; par. 0002, 0003, 0004, 0005, 0032, 0035, 0037, 0052, 0053 – identifying RFID tags, tags and sensors are manufactured with unique identification number; par. 0002, 0035, 0039, 0111 – active, passive, hybrid tag wherein operating voltage and communication parameters for each type of tag is specified by ISO standards; par. 0036, 0041, 0043, 0066, 0071, 0075 - display).  
Regarding claim 10, Espinosa discloses the product tag of claim 1, wherein presenting the selected location information comprises outputting a voltage (Espinosa; figures 1; par. 0003. 0005, 0032, 0038, 0094, 0111, 0112 – tag 9, sensor 11, sensors, affix a tag to a product, machine readable code includes a QR code which can store URLs for document locations, implementing sensors for sensing different environmental conditions including: temperature, time, humidity, time, density, etc., encoding data, tag can be generated, the use of URLs imply the use of database and memory for storing URL information; par. 0102, - retrieve information from memory includes tracking, monitoring, reporting product, or ambient conditions/freshness of the product; par. 0040, 0041. 0111. 0113, claim 3 – sensor portion 11 can be RFID sensor; par. 0002, 0003, 0004, 0005, 0032, 0035, 0037, 0052, 0053 – identifying RFID tags, tags and sensors are manufactured with unique identification number; par. 0002, 0035, 0039, 0111 – active, passive, hybrid tag wherein operating voltage and communication parameters for each type of tag is specified by ISO standards; par. 0036, 0041, 0043, 0066, 0071, 0075 - display).  
Regarding claim 11, Espinosa discloses the product tag of claim 1, wherein at least one of the document locations 10identifies a product associated with the product tag (Espinosa; figures 1; par. 0003. 0005, 0032, 0038, 0094, 0111, 0112 – tag 9, sensor 11, sensors, affix a tag to a product, machine readable code includes a QR code which can store URLs for document locations, implementing sensors for sensing different environmental conditions including: temperature, time, humidity, time, density, etc., encoding data, tag can be generated, the use of URLs imply the use of database and memory for storing URL information; par. 0102, - retrieve information from memory includes tracking, monitoring, reporting product, or ambient conditions/freshness of the product; par. 0040, 0041. 0111. 0113, claim 3 – sensor portion 11 can be RFID sensor; par. 0002, 0003, 0004, 0005, 0032, 0035, 0037, 0052, 0053 – identifying RFID tags, tags and sensors are manufactured with unique identification number; par. 0002, 0035, 0039, 0111 – active, passive, hybrid tag wherein operating voltage and communication parameters for each type of tag is specified by ISO standards; par. 0036, 0041, 0043, 0066, 0071, 0075 - display).  
Regarding claim 12, Espinosa discloses the product tag of claim 1, wherein the set of location information comprises one or more messages (Espinosa; figures 1; par. 0003. 0005, 0032, 0038, 0094, 0111, 0112 – tag 9, sensor 11, sensors, affix a tag to a product, machine readable code includes a QR code which can store URLs for document locations, implementing sensors for sensing different environmental conditions including: temperature, time, humidity, time, density, etc., encoding data, tag can be generated, the use of URLs imply the use of database and memory for storing URL information; par. 0102, - retrieve information from memory includes tracking, monitoring, reporting product, or ambient conditions/freshness of the product; par. 0040, 0041. 0111. 0113, claim 3 – sensor portion 11 can be RFID sensor; par. 0002, 0003, 0004, 0005, 0032, 0035, 0037, 0052, 0053 – identifying RFID tags, tags and sensors are manufactured with unique identification number; par. 0002, 0035, 0039, 0111 – active, passive, hybrid tag wherein operating voltage and communication parameters for each type of tag is specified by ISO standards; par. 0036, 0041, 0043, 0066, 0071, 0075 - display).  
Regarding claim 13, Espinosa discloses the product tag of claim 1, wherein at least one of the document locations corresponds to an environmental condition; and 15wherein the environmental condition comprises one or more of a lighting condition, a light intensity, a temperature, a humidity, a vibration level, a pollution level, an altitude, a location, an elapsed time relative to an expiration date of a product associated with the product tag, a noise level, or a presence of a biological material (Espinosa; figures 1; par. 0003. 0005, 0032, 0038, 0094, 0111, 0112 – tag 9, sensor 11, sensors, affix a tag to a product, machine readable code includes a QR code which can store URLs for document locations, implementing sensors for sensing different environmental conditions including: temperature, time, humidity, time, density, etc., encoding data, tag can be generated, the use of URLs imply the use of database and memory for storing URL information; par. 0102, - retrieve information from memory includes tracking, monitoring, reporting product, or ambient conditions/freshness of the product; par. 0040, 0041. 0111. 0113, claim 3 – sensor portion 11 can be RFID sensor; par. 0002, 0003, 0004, 0005, 0032, 0035, 0037, 0052, 0053 – identifying RFID tags, tags and sensors are manufactured with unique identification number; par. 0002, 0035, 0039, 0111 – active, passive, hybrid tag wherein operating voltage and communication parameters for each type of tag is specified by ISO standards; par. 0036, 0041, 0043, 0066, 0071, 0075 - display).  
Regarding claim 15, Espinosa discloses the method of claim 14, wherein the set location information comprises a one-dimensional (TD) barcode, a two-dimensional (2D) barcode, or a Quick Response (QR) code (Espinosa; figures 1; par. 0003. 0005, 0032, 0038, 0094, 0111, 0112 – tag 9, sensor 11, sensors, affix a tag to a product, machine readable code includes a QR code which can store URLs for document locations, implementing sensors for sensing different environmental conditions including: temperature, time, humidity, time, density, etc., encoding data, tag can be generated, the use of URLs imply the use of database and memory for storing URL information; par. 0102, - retrieve information from memory includes tracking, monitoring, reporting product, or ambient conditions/freshness of the product; par. 0040, 0041. 0111. 0113, claim 3 – sensor portion 11 can be RFID sensor; par. 0002, 0003, 0004, 0005, 0032, 0035, 0037, 0052, 0053 – identifying RFID tags, tags and sensors are manufactured with unique identification number; par. 0002, 0035, 0039, 0111 – active, passive, hybrid tag wherein operating voltage and communication parameters for each type of tag is specified by ISO standards; par. 0036, 0041, 0043, 0066, 0071, 0075 - display).  
Regarding claim 16, Espinosa discloses the method of claim 14, wherein first location information in the set of 30location information indicates that a product associated with the product tag is 32EVT0003-CON1 authentic and second location information in the set of location information indicates that the product is not authentic (Espinosa; figures 1; par. 0003. 0005, 0032, 0038, 0094, 0111, 0112 – tag 9, sensor 11, sensors, affix a tag to a product, machine readable code includes a QR code which can store URLs for document locations, implementing sensors for sensing different environmental conditions including: temperature, time, humidity, time, density, etc., encoding data, tag can be generated, the use of URLs imply the use of database and memory for storing URL information; par. 0102, - retrieve information from memory includes tracking, monitoring, reporting product, or ambient conditions/freshness of the product; par. 0040, 0041. 0111. 0113, claim 3 – sensor portion 11 can be RFID sensor; par. 0002, 0003, 0004, 0005, 0032, 0035, 0037, 0052, 0053 – identifying RFID tags, tags and sensors are manufactured with unique identification number; par. 0002, 0035, 0039, 0111 – active, passive, hybrid tag wherein operating voltage and communication parameters for each type of tag is specified by ISO standards; par. 0036, 0041, 0043, 0066, 0071, 0075 - display).  
Regarding claim 17, Espinosa discloses the method of claim 14, wherein the document locations comprise a uniform resource location (URL), a uniform resource identifier (URI), or both (Espinosa; figures 1; par. 0003. 0005, 0032, 0038, 0094, 0111, 0112 – tag 9, sensor 11, sensors, affix a tag to a product, machine readable code includes a QR code which can store URLs for document locations, implementing sensors for sensing different environmental conditions including: temperature, time, humidity, time, density, etc., encoding data, tag can be generated, the use of URLs imply the use of database and memory for storing URL information; par. 0102, - retrieve information from memory includes tracking, monitoring, reporting product, or ambient conditions/freshness of the product; par. 0040, 0041. 0111. 0113, claim 3 – sensor portion 11 can be RFID sensor; par. 0002, 0003, 0004, 0005, 0032, 0035, 0037, 0052, 0053 – identifying RFID tags, tags and sensors are manufactured with unique identification number; par. 0002, 0035, 0039, 0111 – active, passive, hybrid tag wherein operating voltage and communication parameters for each type of tag is specified by ISO standards; par. 0036, 0041, 0043, 0066, 0071, 0075 - display).  
5Regarding claim 18, Espinosa discloses the method of claim 14, wherein the RF signal specifies an identifier associated with the product tag or the product (Espinosa; figures 1; par. 0003. 0005, 0032, 0038, 0094, 0111, 0112 – tag 9, sensor 11, sensors, affix a tag to a product, machine readable code includes a QR code which can store URLs for document locations, implementing sensors for sensing different environmental conditions including: temperature, time, humidity, time, density, etc., encoding data, tag can be generated, the use of URLs imply the use of database and memory for storing URL information; par. 0102, - retrieve information from memory includes tracking, monitoring, reporting product, or ambient conditions/freshness of the product; par. 0040, 0041. 0111. 0113, claim 3 – sensor portion 11 can be RFID sensor; par. 0002, 0003, 0004, 0005, 0032, 0035, 0037, 0052, 0053 – identifying RFID tags, tags and sensors are manufactured with unique identification number; par. 0002, 0035, 0039, 0111 – active, passive, hybrid tag wherein operating voltage and communication parameters for each type of tag is specified by ISO standards; par. 0036, 0041, 0043, 0066, 0071, 0075 - display).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Espinosa (Espinosa – 2019/0156079) in view of Hyde et al. (Hyde et al. – 2016/0063368; herein after referred to as “Hyde”).
Regarding claim 3, see the discussions regarding claim 1 in view of Espinosa. The claim 
differs in calling for the product tag of claim 1, wherein the product tag comprises functional inks; and wherein the presenting comprises activating a subset of the functional inks corresponding to the selected location information.  20
However, these claimed limitations are not new. Reference to Hyde is cited as evidence showing the conventionality of using functional inks. Specifically, Hyde discloses a QR code (Hyde; Figures 1A, 1B) having plurality of ink regions (Hyde; Figures 1A, 1B; par. 0010, 0011, 0012, 0026, 0027, 0056, 0057, 0058, 0072 - ink regions 112, 114, temperature calibration inks, changes in the spatial pattern caused by temperature fluctuations and changes caused by time, static inks can also change due to various environmental conditions including: humidity, temperature, pressure, etc.)
	In light of Hyde’s teachings, it would have been obvious to incorporate the functional inks in the QR code as taught by Espinosa. The modification allows the functional inks to be implemented in the QR to indicate the environmental conditions in the system as taught by Espinosa. 
Regarding claim 4, see the discussions regarding claim 3 om view of Espinosa/Hyde. Further, Espinosa/Hyde discloses the product tag of claim 1, wherein the memory comprises functional inks corresponding to the set of location information (Espinosa; figures 1; par. 0003. 0005, 0032, 0038, 0094, 0111, 0112 – tag 9, sensor 11, sensors, affix a tag to a product, machine readable code includes a QR code which can store URLs for document locations, implementing sensors for sensing different environmental conditions including: temperature, time, humidity, time, density, etc., encoding data, tag can be generated, the use of URLs imply the use of database and memory for storing URL information; par. 0102, - retrieve information from memory includes tracking, monitoring, reporting product, or ambient conditions/freshness of the product; par. 0040, 0041. 0111. 0113, claim 3 – sensor portion 11 can be RFID sensor; par. 0002, 0003, 0004, 0005, 0032, 0035, 0037, 0052, 0053 – identifying RFID tags, tags and sensors are manufactured with unique identification number; par. 0002, 0035, 0039, 0111 – active, passive, hybrid tag wherein operating voltage and communication parameters for each type of tag is specified by ISO standards; par. 0036, 0041, 0043, 0066, 0071, 0075 – display; Hyde; Figures 1A, 1B; par. 0010, 0011, 0012, 0026, 0027, 0056, 0057, 0058, 0072 - ink regions 112, 114, temperature calibration inks, changes in the spatial pattern caused by temperature fluctuations and changes caused by time, static inks can also change due to various environmental conditions including: humidity, temperature, pressure, etc.).  
	Regarding claim 20, see the discussions regarding claim 3 om view of Espinosa/Hyde. Further, Espinosa/Hyde discloses the product tag, comprising: an antenna configured to receive a radio-frequency (RF) signal; functional inks corresponding to a set of location information specifying different document locations a control circuit, coupled to the antenna and the functional inks, configured to: 15select location information in the set of location information corresponding to a document location in the document locations based at least in part on the received RF signal; and present the selected location information by activating a subset of the functional inks corresponding to the selected location information (Espinosa; figures 1; par. 0003. 0005, 0032, 0038, 0094, 0111, 0112 – tag 9, sensor 11, sensors, affix a tag to a product, machine readable code includes a QR code which can store URLs for document locations, implementing sensors for sensing different environmental conditions including: temperature, time, humidity, time, density, etc., encoding data, tag can be generated, the use of URLs imply the use of database and memory for storing URL information; par. 0102, - retrieve information from memory includes tracking, monitoring, reporting product, or ambient conditions/freshness of the product; par. 0040, 0041. 0111. 0113, claim 3 – sensor portion 11 can be RFID sensor; par. 0002, 0003, 0004, 0005, 0032, 0035, 0037, 0052, 0053 – identifying RFID tags, tags and sensors are manufactured with unique identification number; par. 0002, 0035, 0039, 0111 – active, passive, hybrid tag wherein operating voltage and communication parameters for each type of tag is specified by ISO standards; par. 0036, 0041, 0043, 0066, 0071, 0075 – display; Hyde; Figures 1A, 1B; par. 0010, 0011, 0012, 0026, 0027, 0056, 0057, 0058, 0072 - ink regions 112, 114, temperature calibration inks, changes in the spatial pattern caused by temperature fluctuations and changes caused by time, static inks can also change due to various environmental conditions including: humidity, temperature, pressure, etc.).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Espinosa (Espinosa – 2019/0156079) in view of Hyde et al. (Hyde et al. – 2016/0063368; herein after referred to as “Hyde”) and further in view of Glickman (Glickman – 2015/0213734).
Regarding claims 9 and 19, see the discussions regarding claim 1 in view of Espinosa/Hyde. The claim differs in calling for the product tag of claim 1, wherein presenting the selected location information comprises that the selected location information is visible, while a 5remainder of the set of location information for a remainder of the document locations are not visible.    
However, this claimed limitation is not new. Reference to Glickman is cited as an evidence showing the conventionality of the method of printing visible location information on the label wherein the QR code is printed (Glickman; figure 1-2, QR code, URL- visible location information printed). 
In view of Glickman’s teachings, it would have been obvious to print visible URL information on the surface of a label having a QR code label as taught by Espinosa/Hyde. The modification allows URL information to be humanly readable without using a code reader which is well within the skill levels and expectations of an ordinary skilled artisan.10

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIEN M LE/Primary Examiner, Art Unit 2887